NUMBER 13-06-387-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
IN RE: GRACIANO ALVARADO
 
 
On Petition for Writ of Mandamus
 
 
                               MEMORANDUM
OPINION                                    
 
                      Before
Justices Rodriguez, Castillo, and Garza
                                 Memorandum
Opinion Per Curiam
 
Relator,
Graciano Alvarado, filed a petition for writ of mandamus in the above cause on
July 10, 2006, in which he alleges that the respondent, the Honorable Leticia
Lopez, Presiding Judge of the 389th Judicial District Court of Hidalgo County,
Texas, abused her discretion by failing to respond to relator=s pro se motion for nunc pro tunc requesting
respondent to correct the amount of jail time awarded in the judgment.    
 




The
Court, having examined and fully considered the documents on file and petition
for writ of mandamus, is of the opinion that relator has not shown himself
entitled to the relief sought and the petition for writ of mandamus should be
denied.  See Tex. R. App. P. 52.8.  Accordingly, the petition for writ of
mandamus is DENIED. 
 
PER CURIAM
 
Memorandum
Opinion delivered and
filed this the
13th day of July, 2006.